COURT OF APPEALS
                                  Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00782-CV                                  (Tr.Ct.No. 2012DCV0541-C)
MICHELE MARIE WERNECKE,                                                    Appellants,
INDIVIDUALLY AND AS PARENT,
GUARDIAN AND/OR NEXT FRIEND
OF JO. EW., A MINOR AND
JOSHUA EDWARD WERNECKE
                                          v.
W-BAR RANCHES, LTD., E&M                                                   Appellees.
RANCHES, LTD, AND 3JKC
INVESTMENTS, LTD.

                 On appeal to this Court from Nueces County, Texas.

                                      

                                   JUDGMENT
On appeal from the 94th District Court of Nueces County, Texas, from an order signed
November 26, 2012. Memorandum Opinion by Justice Dori Contreras Garza.

THIS CAUSE was submitted to the Court on July 10, 2013, on the record and briefs.
These having been examined and fully considered, it is the opinion of the Court that
there was no error in the judgment of the court below, and said judgment is hereby
AFFIRMED against appellant.

Costs of the appeal are adjudged against appellants, MICHELE MARIE WERNECKE,
INDIVIDUALLY AND AS PARENT GUARDIAN AND/OR NEXT FRIEND OF JO. EW, A
MINOR AND JOSHUA EDWARD WERNECKE. It is further ordered that this decision
be certified below for observance.

                                     
                            DORIAN E. RAMIREZ, CLERK